Title: Report on Congressional Inspection of Departments, [17 June] 1782
From: Madison, James
To: 


Editorial Note
By adopting this report, a majority of the state delegations obviously shared JM’s determination to remind the administrative departments of their subordination to Congress and of their obligation to be frugal and honest in the conduct of business. Believing that the Lees were unjustifiably accusing Robert Morris of “misfeasance” (Randolph to JM, 16–17 May, 21–24 May; JM to Randolph, 4 June 1782), JM may also have introduced his motion with the confident expectation that a close scrutiny of the Department of Finance would silence Morris’ enemies. If this was JM’s purpose, he perhaps contrived Arthur Lee’s appointment on 2 July to the committee “to enquire fully into the proceedings of the department of Finance, including the several branches of the same” (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 370; JM to Randolph, 16 July 1782). For Lee’s view of the committee, see Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VI, 429.
On 25 July Congress named Lee to be chairman of a committee to examine and report on “the application of the moneys of the United States in France” (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 416). Lee took full advantage of this welcome opportunity to examine and so to interpret the records of the Department of Finance as to cast suspicion, in his report of 20 November, upon the integrity of his other favorite antagonist, Benjamin Franklin (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 740–44). See also Amendment to Motion on Laurens’ Mission, 12 July 1782.
 
[17 June 1782]
It being expedient as well for the justification of such of the principals of the Civil Departments immediately under Congress, who duly administer the same, as for the more certain detection of such as may violate in any manner the important trusts consigned to them, that periodical & exact enquiries into their respective administrations be instituted,
It is hereby Resolved that on the 1st Monday in July and the 1st Monday in Jany in every year, five Committees composed each of five members shall be appointed; which Committees shall have it in charge to enquire fully, one of them into the proceedings of the Department of Finance, including the Several branches of the same, another into the proceedings of the Department of foreign affairs, another of the Department of war, another of the Department of Marine, Another of the post office and to report the result of their respective enquiries to Congress.
first Monday in July
